DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the Amendment filed on 02/10/2021.
Claims 1, 2, 5-12, and 15-22 are currently pending and have been examined.
The Information Disclosure Statements (IDS) filed on 11/22/2020 and 12/31/2020 have been acknowledged.  

Response to Amendment
Applicant`s amendment, filed 02/10/2021, has been entered. Claims 1, 11, and 21 have been amended.

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, lines 11-12, “…the user, , the user information…” should read “…the user, the user information…” (delete extra comma)
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-12, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1, 2, 5-10, and 22 are directed to a machine, claims 11, 12, 15-20 are directed Alice/Mayo test (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
displaying information regarding a ticketed event; 
receiving a request from the user for a ticket or seating recommendation based on user-defined criteria, the user-defined criteria including a plurality of prioritized preferences for sitting with other attendees of the ticketed event based on one or more attributes of the other attendees, one or more interests of the other attendees, and the ticketed event;
determining user information for the user based on a purchase history for the user and user content from a social networking website of the user, the user information for the user and the user content from the social networking website being known information accessed without requiring additional user input; 
accessing attendee information for at least one attendee of the other attendees who has purchased a ticket for the ticketed event, the attendee information being accessed by tracking activities of the other attendees and identifying at least one attribute and at least one interest of the at least one attendee of the other attendees; 
determining ticket suggestion information for the user regarding the ticketed event based on the user information, the user-defined criteria, and the attendee information, the ticket suggestion information including one or more 
generating a ticket or seating recommendation based on the ticket suggestion information; 
communicating the ticket or seating recommendation for display, the ticket or seating recommendation including information regarding each of the one or more different groups of attendees along with their at least one shared attribute and corresponding seating locations; and 
facilitating a ticket purchase based on the ticket or seating recommendation.
The above limitations recite the concept of product (i.e., ticket or seating) recommendation.  The above limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that they recite a fundamental economic practice and commercial interaction. Independent claims 11 and 21 recite similar limitations as claim 1 and, as such, fall within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 11, and 21 recite an abstract idea (Step 2A, Prong One: YES).
                Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that representative claim 1 recites additional elements, such as one or more hardware processors, a graphical user interface, accessing attendee information via the one or more hardware processors tracking online activities of the other attendees, and a client device. Independent claims 11 and 21 recite similar additional elements to those of claim 1. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. Although these additional computer-related elements are recited, claims 1, 11, and 21 merely invoke such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. See MPEP 2106.05(f). Furthermore, claims 1, 11, and 21 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of FairWarning v. Iatric Sys.).  Likewise, claims 1, 11, and 21 specifying that the abstract idea of product recommendation is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 11, and 21 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 11, and 21 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 11, and 21 are “directed to” an abstract idea (Step 2A: YES).
            
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as one or more hardware processors, a graphical user interface, accessing attendee information via the one or more hardware processors tracking online activities of the other attendees, and a client device. Independent claims 11 and 21 recite similar additional elements to those of claim 1. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, claims 1, 11, and 21 merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, similar to FairWarning v. Iatric Sys., claims 1, 11, and 21 specifying that the abstract idea of product recommendation is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements of claims 1, 11, and 21 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 11, and 21 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 11, and 21 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2, 5-10, 12, 15-20, and 22, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2, 5-10, 12, 15-20, and 22 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite a fundamental economic practice and commercial interaction. Dependent claims 2, 6-10, 12, 16-20, and 22 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claims 5 and 15 further introduce the additional element of online search terms. Similar to the discussion above, dependent claims 5 and 15 specifying that the abstract idea of product recommendation is executed in a computer environment (i.e., online) merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Step 2A, dependent claims 2, 5-10, 12, 15-20, and 22 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1, 11, and 21, dependent claims 2, 5-10, 12, 15-20, and 22, analyzed individually and as an ordered combination, merely invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself. See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1, 2, 5-12, and 15-22 are ineligible.

Allowable Subject Matter
Claims 1, 2, 5-12, and 15-22 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action. 



As indicated in the Final Office Action mailed 01/29/2019, no cited/further prior art teaches that the user-defined criteria includes a plurality of prioritized preferences for sitting with other attendees of the ticketed event based on one or more attributes of the other attendees, one or more interests of the other attendees, and the ticketed event.
The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered.

35 U.S.C. § 101
Applicant argues that “claims 1, 11, and 21 as currently presented are analogous to example (vi) of a claim that does not set forth an abstract idea and which are eligible at Step 2A Prong One, in MPEP §2106.4(a)(1)” (Remarks pages 11-12). Example VI in MPEP §2106.4(a)(1) recites “a method of rearranging icons on a graphical user interface (GUI) comprising the steps of: receiving a user selection to organize each icon based on the amount of use of each icon, determining the amount of use of each icon by using a processor to track the amount of memory allocated to the application associated with the icon over a period of time, and automatically moving the most used icons to a position in the GUI closest to the start icon of the computer system based on the determined amount of use.” Under its broadest reasonable interpretation, the claim does not cover performance in the mind but for the CyberSource v. Retail Decisions). Accordingly, the claims at issue are not similar to Example VI in MPEP §2106.4(a)(1).

Applicant argues that “the claims are specifically directed to improving a user’s interaction with an electronic ticketing system and solving a problem unique to the electronic shopping environment – namely when a user is unable to determine where fans having similar interests or loyalties are seated within a venue” (Remarks page 14). The examiner disagrees. Foremost, it is noted that the claims and specification are silent regarding technological improvement. The instant claims are merely directed to the abstract idea of recommending products (i.e., tickets) to assist users in purchasing tickets for ticketed events in a manner that results in a higher likelihood that users will be seated at or near people of similar likes, interests and/or team allegiances (Applicant’s specification: [0005]). This advantage merely constitutes an improvement in the fundamental economic practice of recommending products. An improved abstract idea is still an abstract idea. See Mayo, 566 U.S. at 90. Moreover, this alleged improvement is not 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684